Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) X Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2007 OR Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001  11130 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Lucent Savings Plan 600 Mountain Avenue Murray Hill, NJ 07974 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ALCATEL-LUCENT 54, rue La Boétie 75008 Paris, France The total # of pages contained in this Form 11-K filing is 23 Exhibit Index can be found on page 21 Table of Contents Lucent Savings Plan Financial Statements as of December 31, 2007 and 2006, and for the year ended December 31, 2007 3 Signatures 20 Exhibit Index 21 2 F I N A N C I A L S T A T E M E N T S A N D S U P P L E M E N T A L S C H E D U L E Lucent Savings Plan
